Name: Commission Regulation (EEC) No 881/83 of 14 April 1983 suspending advance fixing of the import levy for bran
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/42 Official Journal of the European Communities 15. 4. 83 COMMISSION REGULATION (EEC) No 881/83 of 14 April 1983 suspending advance fixing of the import levy for bran introduction of the abovementioned measures, the application of provisions relating to the advance fixing of levies for the product(s) in question should therefore be suspended temporarily ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 15(7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas the alteration , with effect from 1 August 1983 , of the coefficients for determining the variable component of the levy for bran threatens to distort trade ; whereas the Commission intends to introduce appropriate measures to that end ; whereas, however, advance fixing of levies for substantial quantities may take place in the short term ; whereas, pending the HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the product falling within subheadings 23.02 Ala) and 23.02 A II a) of the Common Customs Tariff is suspended from 15 April 1983 . Article 2 This Regulation shall enter into force on 15 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 OJ No L 164, 14. 6 . 1982, p. 1 .